Citation Nr: 1637645	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensable rating for callosities of both feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied an increased rating for callosities of both feet and denied service connection for hypertension.

The Veteran's notice of disagreement was received in March 2010.  He was issued a statement of the case on these issues and the issue of service connection for a cervical spine disorder that was on appeal from a separate rating decision.  In his February 2011 VA Form 9, the Veteran withdrew his claim of entitlement to service connection for hypertension and perfected his appeal with regard to the issues of an increased rating for callosities of both feet and service connection for a cervical spine disorder.  Thus, the issue of service connection for hypertension is not before the Board.

The Veteran was subsequently granted service connection for degenerative disc disease of cervical spine in a May 2011 rating decision.  As this represents a full grant of the benefit sought with regard to that appeal, the issue of service connection for a cervical spine disorder is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, only the issue of an increased rating for callosities of both feet is before the Board, as reflected on the title page.

In May 2014, the Board remanded this case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In May 2014, the Board remanded the Veteran's claim for an increased rating for callosities of both feet for an examination to determine the current severity of this disability and to ascertain which, if any, of the Veteran's additional foot conditions were associated with this service connected disability.  The July 2014 examiner addressed only the current callosities and did not address whether the Veteran's other diagnosed foot disorders (tinea pedis, onychomycosis, and plantar fasciitis) were either manifestations of or causally related to his service connected disability.  As such, this examination did not fully address the May 2014 remand instructions and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a claimant has a right to compliance with remand directives).  On remand, the examiner is also asked to address whether the other previously diagnosed foot conditions of hallux valgus, osteoarthritis first metacarpophalangeal joint, calcaneal spur, and peripheral neuropathy are either manifestations of or causally related to his service connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination by an examiner who has not previously examined him.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should address the following:

	a. Identify all foot conditions present.

b.  For each foot condition present and for each of the previously diagnosed foot conditions (tinea pedis, onychomycosis, plantar fasciitis, hallux valgus, osteoarthritis first metacarpophalangeal joint, calcaneal spur, and peripheral neuropathy), provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that this condition is a manifestation of the Veteran's callosities of both feet.

c.  For each foot condition present and for each of the previously diagnosed foot conditions (tinea pedis, onychomycosis, plantar fasciitis, hallux valgus, osteoarthritis first metacarpophalangeal joint, calcaneal spur, and peripheral neuropathy), provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that this condition is proximately due to or has been aggravated by (chronically worsened beyond its natural progression) the Veteran's callosities of both feet.

d.  Then determine the current severity of the Veteran's callosities of both feet, to include any condition that the examiner considers to be a manifestation of such callosities or caused or aggravated by such callosities.

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

2.  Then, readjudicate the Veteran's claim for an increased rating for callosities of both feet.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

